Citation Nr: 1242105	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  07-20 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for arthritis of the right and left ankle, to include osteoarthritis and/or rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur (Atlanta), Georgia.  In that decision, the RO denied service connection for rheumatoid arthritis of the bilateral ankles and other joints, claimed as injury to both ankles and arthritis in both ankles. 

The Veteran requested a Travel Board hearing in his substantive appeal, which was duly scheduled for December 2009.  However, the Veteran withdrew the hearing request and instead submitted additional evidence with a waiver of RO consideration.  See 38 C.F.R. § 20.1304.  In September 2010, the Board remanded the Veteran's claim for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay in this long-pending appeal, additional development is needed prior to further disposition of the Veteran's claim.

The Veteran seeks service connection for arthritis of his ankles.  He maintains that he injured his ankles in paratrooper school during service in October 1979 at Fort Benning, Georgia.  He asserts that, as a result of his in-service injuries, he subsequently developed rheumatoid arthritis and/or osteoarthritis, which he first noticed around 1988.

Service treatment records show that in October 1979, the Veteran sought treatment for a left foot twisting injury.  Objectively, there was no swelling, dislocation, or edema. There was mild tenderness to palpation.  The Veteran exhibited full range of motion, and it was noted that x-rays were negative.  The Veteran was assessed to have a soft tissue bruise.  Thereafter, service treatment records, including a May 1983 separation examination, are negative for complaints or clinical findings relating to any right or left ankle disability.  They are similarly negative for evidence of rheumatoid arthritis.

Post service private medical records dated from August 1992 show treatment for rheumatoid arthritis of multiple joints, including the ankles.  Subsequent records from the Social Security Administration show that x-rays of the right and left ankle in June 2002 and October 2005 were within normal limits.  Additionally, the October 2005 x-ray report notes that there was no given history of trauma.  Those records also note the onset of the Veteran's rheumatoid arthritis to be in 1988.

In support of his claim, the Veteran submitted May 2006 and December 2009 statements from a private physician indicating that the Veteran injured both ankles in paratrooper school in October 1979 and developed arthritic changes in both ankles related to those injuries.  In the December 2009 statement, the physician indicated that the Veteran's injury to both ankles while in paratrooper school was documented by the Veteran's medical service record.  However, no medical records were provided to show any osteoarthritic changes of either ankle, nor was any rationale offered for that conclusion.

Similarly, a private treatment record from September 2006 notes a diagnosis of secondary osteoarthritis in addition to severe rheumatoid arthritis; however, there is no accompanying x-ray evidence to support a finding of osteoarthritis.  Nor is there any indication that the osteoarthritis diagnosis relates to the ankles.  However, that September 2006 treatment record does indicate that rheumatoid arthritis is usually associated with genetic factors, but that trauma could be a factor that triggers the development of rheumatoid arthritis in a person who is genetically susceptible.

Pursuant to the Board's September 2010 remand, the Veteran was afforded a VA examination in October 2010.  The VA examiner reviewed the claims file and noted that the Veteran was treated in October 1979 for injury to the left foot and ankle, which was diagnosed as bruising to the left ankle.  There was no follow-up, and therefore, it appeared to the examiner that the Veteran returned to normal shortly thereafter.  The examiner further noted that May 1983 separation examination was negative for problems related to the ankles.  Regarding medical history, the Veteran reported ankle problems dating to 1988, when he noticed swelling in the ankles, left more than right.  He reported that rheumatoid arthritis was diagnosed around 1991 and that he had been receiving treatment ever since.

Regarding current symptoms, the Veteran reported pain on the front and sides of his ankles, left worse than right.  He experienced flare-ups from time to time, marked by pain and swelling.  Objecting examination revealed typical joint findings of rheumatoid arthritis in the hands.  There was also swelling of the left ankle suggestive of synovitis on the lateral aspect.  The right ankle did not exhibit swelling.  Range of motion testing of both ankles revealed dorsiflexion to 10 degrees and plantar flexion to 45 degrees, without evidence of pain, fatigue, weakness, lack of endurance, instability, or incoordination with repeated testing.  X-rays of the bilateral ankles were read by the radiologist as normal.  However, there was some evidence of osteoporosis noted to be typical of rheumatoid arthritis.

Based on the foregoing, the examiner diagnosed rheumatoid arthritis involving the ankles, left more than right with some manifest synovitis present.  The examiner found no evidence of arthritis based on x-rays.  Nor did the examiner find evidence that the Veteran's rheumatoid arthritis was related to his service career.  In support of that conclusion, the examiner noted that the condition did not manifest until a number of years after he left service, and that medical evaluation of the Veteran's ankles at separation was normal.  The examiner noted one episode of injury to the left ankle in service, but that the Veteran's current situation and x-rays do not relate to an injury that might have occurred many years ago.  Therefore, the examiner found that it is less likely than not that the Veteran's ankle rheumatoid arthritis is related to the Veteran's military service, including any claimed in-service injury and reported continuation of symptoms. 

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Here, despite the foregoing negative VA opinion, the Board finds that additional remand is necessary prior to final disposition of the Veteran's service connection claim.  While the October 2010 VA examiner indicated a review of the Veteran's claims file in conjunction with the examination, the Board observes that the examiner noted a review of only one volume of the claims file and one volume of service records.  As such, it does not appear that the examiner reviewed the Veteran's SSA records, which are contained in separate volumes.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), the Board finds that remand is necessary to obtain an opinion based on a review of the entire claims file, including SSA records.  That opinion should also address all pertinent evidence of record, including the Veteran's private rheumatologist's September 2006 assertion that trauma could be a factor that could trigger development of rheumatoid arthritis in a person who is genetically susceptible.  

Next, further development of the record is necessary.  In statements dated in May 2006 and December 2009, a private physician has indicated that the Veteran has arthritic changes in both of his ankles, despite evidence of record to the contrary.  However, no records from that private physician have been requested or obtained by VA.  Similarly, the Veteran's private rheumatologist noted a diagnosis of secondary osteoarthritis in September 2006 treatment note, but did not indicate whether that diagnosis pertains to the Veteran's ankles.  Nor is there any accompanying x-ray evidence to support a finding of osteoarthritis.  In this regard, the Board observes that no records from the private rheumatologist dated after October 2005 have been associated with the claims file, except for the single treatment noted dated in September 2006 by the Veteran, and it appears that those records may show evidence of arthritis of the ankles.  As the Veteran has put the VA on notice that private records may exist pertaining to his bilateral ankle disability, those records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify names, addresses, and approximate dates of treatment for all health care providers, VA and non-VA, who may possess additional records pertinent to his claim.  With appropriate authorization from the Veteran, obtain and associate with the claims file any treatment records pertinent to the claim on appeal that the Veteran identifies that have not been previously secured, including all records relating to treatment of the ankles or arthritis from Benjamin P. Williams, M.D., and records dated from October 2005 from Jaime L. Vivas, M.D.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate specialist to determine the current nature and likely of any arthritis affecting the Veteran's bilateral ankles.  The entire claims folder, including SSA records, must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the claimed in-service ankle injury and, in particular, the circumstances surrounding the diagnosis of rheumatoid arthritis and whether it affects his ankles differently than it affects the other affected joints.  The examiner should also determine whether the Veteran has osteoarthritis of the ankles that is separate and distinct from the autoimmune disability of rheumatoid arthritis.  

The examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current left/right ankle disability, any osteoarthritis of the ankles, and rheumatoid arthritis affecting the ankles and other joints is related to service, to include but not limited to any claimed in-service injury or trauma to the ankles.  In this regard, the examiner's attention is directed to the September 2006 medical record of Dr. J. Vivas, indicating that trauma could be a factor that could trigger the development of rheumatoid arthritis in the patient that is genetically susceptible.  All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished.  

3.  Thereafter, ensure the examination report is adequate and then readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period of time in which to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


